Citation Nr: 1732473	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-02 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for right patella dislocation for the period prior to April 9, 2008.

2.  Entitlement to a rating greater than 10 percent for right knee degenerative joint disease for the period prior to April 9, 2008.

3.  Entitlement to a rating greater than 30 percent for right total knee arthroplasty for the period from June 1, 2009, to October 31, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from August 1972 to August 1980 and from February 1981 to September 1982.  A September 2009 Administrative Decision determined that the period of service from August 1972 to August 1980 was honorable for VA purposes.  The period of service from February 1981 to September 1982 was considered dishonorable for VA purposes. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 20 percent rating for right patella dislocation and a separate 10 percent rating for right knee degenerative joint disease.  In December 2008, the RO increased the rating for the right knee disability, now characterized as right total knee arthroplasty, to 100 percent effective April 9, 2008.  A 30 percent rating was assigned from June 1, 2009.   The Board notes that in August 2010, the RO severed service connection for the right knee disability effective October 31, 2010.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2014, the claim was remanded so that the Veteran could be scheduled for his requested hearing before the Board.  The record reflects that in November 2014, the Veteran requested that he be scheduled for a video-conference hearing as soon as possible.  In June 2015, the Veteran updated his current mailing address.  Then, in correspondence dated May 10, 2017, the RO scheduled the Veteran for a video-conference hearing scheduled for June 8, 2017.  The Veteran did not respond to this correspondence and did not appear for the scheduled hearing.


Unfortunately, as the Veteran's representative has pointed out, the Veteran was not given the requisite 30 days notice of the scheduled hearing.  See 38 C.F.R. § 19.76.  It also not clear whether the Veteran is still residing at the mailing address that he reported in 2015 and/or received the notice of the hearing.  This case is therefore remanded for re-scheduling of the requested Board hearing and to determine the Veteran's current mailing address.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran's mailing address should be updated.

2.  Schedule the Veteran for a video-conference Board hearing and notify him, in accordance with 38 C.F.R. §  19.76, of the scheduled date and time by letter to his current mailing address.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

